DETAILED ACTION
	Claims 1-20 have been presented for examination. Claims 1, 10, and 19 have been amended. In response to the amendment submitted 03/24/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims benefit of Provisional Application 62/515231 filed on 06/05/17.

Information Disclosure Statement
	The information disclosure statement filed 02/18/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Amendment - Claim Objections
Applicant’s arguments with respect to the Claim Objection of Claim 10 has been fully considered and are persuasive per amendment correcting the objection.  The objection of Claim 10 has been withdrawn. 

Response to Amendment - 35 USC § 101
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are persuasive per the claim positively reciting “a manufacturing machine” and the inability to perform ray casting as a mental process.  The rejection of 35 USC § 101 has been withdrawn. 

Response to Amendment - 35 USC § 103
On pg. 7-8 of the Applicant/Arguments Remarks submitted 03/24/2021 (hereinafter ‘Remarks’) argues the combination of Nelaturi et al. (U.S. Patent No. 10,564,626 B2) in view of Iorio et al. (U.S. Patent Application Publication No. 2015/0324491 A1) to teach the limitations of independent claims 1, 10, and 19. 
On pg. 7 and continuing onto pg. 8, Applicant provides an interpretation of Nelaturi. Examiner respectfully disagrees partially with the interpretation, particularly the line of “selecting actions that satisfy a cost constraint function”. Examiner agrees Nelaturi contains a cost constraint function, this is not the primary focus of the invention and is merely one portion and embodiments of the invention are presented which do not contain the cost constraint.
On pg. 8 ¶2, Applicant argues Nelaturi does not teach the topology optimization and the Examiner interprets the argument as directed towards the claim limitation “performing one or more topology optimization operations on a three-dimensional (3D) model”, which is found on pg. 5 of the Non-Final Rejection dated 12/24/2020 and the citation is Col 5 lines 15-20. ¶[0005] of the specification defines topology optimization as “The topology optimization operations are performed to generate a design solution for the product that best achieves the design goals and design constraints specified in the design problem statement.” In context of the positively recited limitation and the specification, it appears reasonable to interpret the limitation as a representation of 3D model that achieves the goals and design constraints of parts that need to be manufactured. The cited portion of Nelaturi Col 5 lines 15-20 reads “The server 22 is operatively coupled to a storage device 24 which stores models of parts 25 represented using conventional geometric model representations, such as features, slices, polygons, voxels, or other volumetric units, and 15 a library of machining tools 26…”. Nelaturi has successfully created 3D models (voxels) of parts to be machine, which accomplishes the requirement of the design goals.
Applicant further argues Nelaturi only discloses selecting actions to satisfy a cost constraint and transitioning from one state to the next. Examiner respectfully disagrees. Col 6 lines 15-22 of Nelaturi teaches finding the maximum machineable volume based on constraints between components “A cost for creating jigs … Due to the significant cost incurred for manually reorienting the product to a particular machining direction, the set of machining directions input by the user are relatively much lower in number than the set of machining directions determined for a 5-axis manufacturing machine.” Optimizing for cost is merely one aspect of machining which a person of ordinary skill in the art would recognize. Therefore, Examiner maintains the rejection and maintains Nelaturi teaches performing one or more topology optimization operations on a three-dimensional (3D) model.
Examiner also notes the rejection is a combination of Nelaturi in view of Iorio. Iorio teaches the design problem statement for the product, which is important to the constraints of the model. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments been fully considered but they are not persuasive. Rejection under 35 USC § 103 is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-3, 5-6, 8, 10, 13-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelaturi et al. (U.S. Patent No. 10,564,626 B2) in view of Iorio et al. (U.S. Patent Application Publication No. 2015/0324491 A1).
	As per claim 1, Nelaturi is directed to a computer-implemented method for designing a product for manufacture, the method comprising: determining a goal condition (column 8, line 31 – column 8, line 10); determining a set of dimensions associated with a manufacturing machine (column 5, lines 39-46, machining tools with geometric models having a set of dimensions); and performing one or more computer-generated three-dimensional (3D) model (column 5, lines 15-20, voxels and volumetric units) of the product based on the design problem statement and the set of dimensions associated with the manufacturing machine to generate a design solution for the product (column 5, lines 47-57, search space to find collision free motions) but fails to explicitly disclose determining a design problem statement for the product.  Iorio teaches determining a design problem statement for the product including an optimization problem with constraints ([0062]-[0063], design problem statement specifies optimization problem with constraints which would include goal conditions to be used to define meets and bounds of searching for design solution).  Nelaturi and Iorio are analogous art because they are both from the same field of endeavor, designing product for manufacture.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the design method of Nelaturi with the design problem statement of Iorio in order to allow a designer to find a solution without initially providing a design solution (Iorio, [0063]).   
	As per claim 2, the combination of Nelaturi and Iorio is directed to the computer-implemented method of claim 1, wherein the set of dimensions are associated with a tool bit of the manufacturing machine (column 5, lines 39-46, tool geometry, column 7, lines 37-45, end mill tool includes tool bit).
	As per claim 3, the combination of Nelaturi and Iorio is directed to the computer-implemented method of claim 1, wherein the set of dimensions are associated with a tool of the manufacturing machine (column 5, lines 39-46, tool geometry) but fails to explicitly disclose dimensions associated with a tool head.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use dimensions of the tool head to verify collision free paths for a tool when creating target geometries with irregular shaped cavities in order to ensure the manufacturing tool in its entirety will not collide with the product.
	As per claim 5, the combination of Nelaturi and Iorio is directed to the computer-implemented method of claim 2, wherein performing the one or more topology optimization operations comprises determining that a first point on a surface of the 3D model of the product is accessible by the tool bit based on the set of dimensions (column 5, line 53 – column 6, line 22, determining collision free motion of tool and solid workpiece at any given time requires the tool is in contact at a first point but no other points, if there is collision, the point is not accessible).
	As per claim 6, the combination of Nelaturi and Iorio is directed to the computer-implemented method of claim 5, wherein determining that the first point is accessible by the tool bit comprises determining that a 3D model of the tool bit is able to contact the first point without contacting any remaining portion of the 3D model of the product (column 5, line 53 – column 6, line 22, determining collision free motion of tool and solid workpiece at any given time requires the tool is in contact at a first point but no other points, if there is collision, the point is not accessible).
	As per claim 8, the combination of Nelaturi and Iorio is directed to the computer-implemented method of claim 2, wherein performing the one or more topology optimization operations comprises determining that a first point on a surface of the 3D model of the product is not accessible by the tool bit based on the set of dimensions (column 5, line 53 – column 6, line 22, determining collision free motion of tool and solid workpiece at any given time requires the tool is in contact at a first point but no other points, if there is collision, the point is not accessible).
	As per claim 10, Nelaturi is directed to a non-transitory computer-readable medium storing program instructions that, when executed by a processor (column 5, lines 4-26), cause the processor to perform the steps of: determining a goal condition (column 8, line 31 – column 8, line 10); determining a set of dimensions associated with a manufacturing machine (column 5, lines 39-46, machining tools with geometric models having a set of dimensions); and performing one or more topology optimization operations on a computer-generated three-dimensional (3D) model (column 5, lines 15-20, voxels and volumetric units) of the product based on the design problem statement and the set of dimensions associated with the manufacturing machine to generate a design solution for the product (column 5, lines 47-57, search space to find collision free motions) but fails to explicitly disclose determining a design problem statement for a product.  Iorio teaches determining a design problem statement for the product including an optimization problem with constraints ([0062]-[0063], design problem statement specifies optimization problem with constraints which would include goal conditions to be used to define meets and bounds of searching for design solution).  Nelaturi and Iorio are analogous art because they are both from the same field of endeavor, designing product for manufacture.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the design method of Nelaturi with the design problem statement of Iorio in order to allow a designer to find a solution without initially providing a design solution (Iorio, [0063]).
	As per claim 13, the combination of Nelaturi and Iorio is directed to the non-transitory computer-readable medium of claim 10, wherein: the manufacturing machine comprises a tool bit (column 5, lines 39-46, tool geometry, column 7, lines 37-45, end mill tool includes tool bit); and performing the one or more topology optimization operations comprises determining that a first point on a surface of the 3D model of the product is accessible by the tool bit based on the set of dimensions (column 5, line 53 – column 6, line 22, determining collision free motion of tool and solid workpiece at any given time requires the tool is in contact at a first point but no other points, if there is collision, the point is not accessible).
	As per claim 14, the combination of Nelaturi and Iorio is directed to the non-transitory computer-readable medium of claim 13, wherein: the manufacturing machine further comprises a tool head that holds the tool bit (column 5, lines 39-46, tool geometry, column 7, lines 37-45, end mill tool includes a tool head that holds a tool bit); and the first point is determined to be accessible by the tool bit if a 3D model of the tool bit can contact the first point (column 5, line 53 – column 6, line 22, determining collision free motion of tool and solid workpiece at any given time requires the tool is in contact at a first point but no other points, if there is collision, the point is not accessible), wherein the 3D model of the tool bit and the 3D model of the tool head are determined based on the set of dimensions (column 5, lines 39-46, tool geometry) but fails to explicitly disclose accessibility requires a 3D model of the tool head not contacting any portion of the surface of the 3D model of the product.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the tool head to verify collision free paths for a tool when creating target geometries with irregular shaped cavities in order to ensure the manufacturing tool in its entirety will not collide with the product.
(column 7, lines 37-45, end mill tool includes tool bit); and performing the one or more topology optimization operations comprises determining that a first point on a surface of the 3D model of the product is not accessible by the tool bit based on the set of dimensions (column 5, line 53 – column 6, line 22, determining collision free motion of tool and solid workpiece at any given time requires the tool is in contact at a first point but no other points, if there is collision, the point is not accessible).
	As per claim 18, the combination of Nelaturi and Iorio is directed to the non-transitory computer-readable medium of claim 10, wherein: the manufacturing machine comprises a tool bit (column 7, lines 37-45, end mill tool includes tool bit); and the design solution for the product specifies a final 3D model of the product, wherein each point on a surface of the final 3D model is determined to be accessible by the tool bit (column 8, line 31 – column 9, line 10, iteration until goal condition G(s) is reached, column 9, lines 27-47, remaining volume is minimal or not substation as goal condition, when remaining volume is not present then all points on the surface of the product have been accessed).
	Claims 19-20 are directed to a computing system for designing a product for manufacture by a manufacturing machine, comprising: a memory that includes a design engine; and a processor that is coupled to the memory and, upon executing the design engine, performs the steps of claims 1-2 and are therefore rejected over the same prior art combination.

	Claims 4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nelaturi et al. (U.S. Patent No. 10,564,626 B2) in view of Iorio et al. (U.S. Patent Application Publication No. 2015/0324491 A1) in further view of Sullivan et al. (“High accuracy NC milling simulation using composite adaptively sampled distance fields”).
	As per claim 4, the combination of Nelaturi and Iorio is directed to the computer-implemented method of claim 1, but fails to explicitly disclose wherein the set of dimensions comprises a tool bit radius and a tool bit length.  Sullivan teaches wherein the set of dimensions comprises a tool bit radius (page 524, Figure 1, swept volume is based on tool radius and length).  Nelaturi, Iorio, and Sullivan are analogous art because they are all from the same field of endeavor, designing a product for manufacture.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the design method of Nelaturi and Iorio with the tool bit dimensions of Sullivan in order to accurately identify the amount of volume being removed by tool bit motion (page 524, Section 3.1, 1st four paragraphs).
As per claim 11, the combination of Nelaturi and Iorio is directed to the non-transitory computer-readable medium of claim 10, but fails to explicitly disclose wherein the set of dimensions comprises a set of dimensions for a tool bit of the manufacturing machine including a tool bit radius and a tool bit length.  Sullivan teaches wherein the set of dimensions comprises a tool bit radius and a tool bit length (page 524, Figure 1, swept volume is based on tool radius and length).  Nelaturi, Iorio, and Sullivan are analogous art because they are all from the same field of endeavor, designing a product for manufacture.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the design method of Nelaturi and Iorio with the tool bit dimensions of Sullivan in order to accurately identify the amount of volume being removed by tool bit motion (Sullivan, page 524, Section 3.1, 1st four paragraphs).
	As per claim 12, the combination of Nelaturi and Iorio is directed to the non-transitory computer-readable medium of claim 10, but fails to explicitly disclose wherein the set of dimensions comprises a set of dimensions for a tool head of the manufacturing machine including a tool head radius.  Sullivan teaches wherein the set of dimensions comprises a tool bit radius and a tool bit length (page 524, Figure 1, swept volume is based on tool radius and length).  While Sullivan fails to teach tool head dimensions including a tool head radius, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to extend the sweeping volume to the tool head to verify whether any part of the tool contacts or collides with a workpiece.  Nelaturi, Iorio, and Sullivan are analogous art because they are all from the same field of endeavor, designing a product for manufacture.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the (Sullivan, page 524, Section 3.1, 1st four paragraphs).

	Claims 7, 9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nelaturi et al. (U.S. Patent No. 10,564,626 B2) in view of Iorio et al. (U.S. Patent Application Publication No. 2015/0324491 A1) in further view of Liu et al. (“3D level-set topology optimization: a machining feature-based approach”).
	As per claim 7, the combination of Nelaturi and Iorio is directed to the computer-implemented method of claim 5, but fails to explicitly disclose wherein performing the one or more topology optimization operations further comprises multiplying a speed function at the first point by a positive scalar value.  Liu teaches wherein performing the one or more topology optimization operations further comprises multiplying a speed function at the first point by a positive scalar value (pages 568-569, Section 4.1 and Figure 4b, velocity fields are defined where there is contact or a reachable point, thus any velocity function at a reachable point is positive scalar value).  Nelaturi, Iorio, and Liu are analogous art because they are all from the same field of endeavor, designing a product for manufacture.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the design method of Nelaturi and Iorio with the velocity function of Liu in order to aid in optimized topology and improve result manufacturability (Liu, page 566, Section 2.2).
	As per claim 9, the combination of Nelaturi and Iorio is directed to the computer-implemented method of claim 8, but fails to explicitly disclose wherein performing the one or more topology optimization operations further comprises multiplying a speed function at the first point by a scalar value equal to 0.  Liu teaches wherein performing the one or more topology optimization operations further comprises multiplying a speed function at the first point by a scalar value equal to 0 (pages 568-569, Section 4.1 and Figure 4b, velocity fields are defined where there is contact or a reachable point, thus any velocity function at a reachable point is multiplied by positive scalar value and any unreachable point has no velocity field thus velocity function is multiplied by zero).  Nelaturi, Iorio, and Liu are analogous art because they are all from the same field of endeavor, designing a product for manufacture.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the design method of Nelaturi and Iorio with the velocity function of Liu in order to aid in optimized topology and improve result manufacturability (Liu, page 566, Section 2.2).
	As per claim 15, the combination of Nelaturi and Iorio is directed to the non-transitory computer-readable medium of claim 13, but fails to explicitly disclose wherein performing the one or more topology optimization operations further comprises multiplying a speed function at the first point by a positive scalar value.  Liu teaches wherein performing the one or more topology optimization operations further comprises multiplying a speed function at the first point by a positive scalar value (pages 568-569, Section 4.1 and Figure 4b, velocity fields are defined where there is contact or a reachable point, thus any velocity function at a reachable point is positive scalar value).  Nelaturi, Iorio, and Liu are analogous art because they are all from the same field of endeavor, designing a product for manufacture.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the design method of Nelaturi and Iorio with the velocity function of Liu in order to aid in optimized topology and improve result manufacturability (Liu, page 566, Section 2.2).
	As per claim 17, the combination of Nelaturi and Iorio is directed to the non-transitory computer-readable medium of claim 16, but fails to explicitly disclose wherein performing the one or more topology optimization operations further comprises multiplying a speed function at the first point by a scalar value equal to 0.  Liu teaches wherein performing the one or more topology optimization operations further comprises multiplying a speed function at the first point by a scalar value equal to 0 (pages 568-569, Section 4.1 and Figure 4b, velocity fields are defined where there is contact or a reachable point, thus any velocity function at a reachable point is multiplied by positive scalar value and any unreachable point has no velocity field thus velocity function is multiplied by zero).  Nelaturi, Iorio, and Liu are analogous art because they are all from the same field of endeavor, designing a product for manufacture.  It would have been obvious to one of ordinary skill in the art before the (Liu, page 566, Section 2.2).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	1.  U.S. Patent Application Publication No. 2016/0048124 A1 published by Madhavan on 02/18/16.
	All claims are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127